Jamir Davis <jdavis

Case 3:20-cv-01357-JSC Document 38-3 Filed 12/10/20 Page 1of1

i Gmail

Jamir Davis <jdavislawky@gmail.com>
Spiers v. CCSF
10 messages
Rollan, Raymond (CAT) <Raymond Rollan@sfcityatty org>
To: Jamir Davis <jdavislavky@gmail com>

‘Counsel,

Mon, Nov 30, 2020 at 4.10 PM

Do you have time to meet and confer tomorrow regarding your

 

's Challenging the confidentiality designations? The City’s deadline to file our administrative motion is December 2. 2020, and! want to make sure that | communicate the City's position prior to filing that motion
Thank you.

 
 
  

Raymond R. Rollan

uty City Attorey

Office of City Attomey Dennis Herrera
(415) 554-3888 Direct

www sicityattorney.org

 

CONFIDENTIALITY NOTICE: This communication and its contents may contain confidential andlor legally pr
Privacy Act. Ityou are not the intended recipiant, please contact the sender and destroy all copies of the communication.

 

jed information. It is solely for the use of the intendad recipient(s). Unauthorized interception, review. use or disclosure is prohibited and may violate applicable laws, including the Electronic Communications

 

islawky Gam:
To: “Rollan, Raymond (CAT)" «1

all com>
faymond Pollan @steltyatty org>

Mon, Nov 30, 2020 at 4:19 PM
